November 30, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733

              03-15-00066-CR
RE: COA No. 03-15-00066
    Trial Court Cause No. D-1-DC-13-300338
    Shawn Harty v. State of Texas


Dear Mr. Kyle,

Ms. Harty’s first appellate attorney withdrew and she has been appointed a new appellate
attorney, but I have not been contacted by the new attorney and a request for the record has
not been made from him. I am looking for guidance as to if you would like me to prepare the
record without notice from the attorney or if you would like me to wait until a request for the
record has been made.

Thank you for your time, attention and patience to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315